Citation Nr: 0942527	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  04-34 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
manic depression (bipolar disorder), chronic paranoid 
schizophrenia, or schizoaffective disorder.

2.  Whether new and material evidence has been received to 
reopen a service connection claim for a skin disability 
associated with herbicide exposure.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to 
November 1962, from January 1963 to January 1966, and from 
April 1975 to June 1975.  He served in the Republic of 
Vietnam from July 1965 to January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  

In March 2007, the Veteran testified during a hearing before 
a Decision Review Officer (DRO) at the RO and withdrew his 
claim for service connection for tuberculosis.  In July 2009, 
the Veteran and his spouse testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  
Transcripts of both hearings are of record.

The issue of whether new and material evidence has been 
received to reopen a service connection claim for an acquired 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a March 1994 rating decision, the RO denied the 
Veteran's service connection claim for a skin condition 
secondary to Agent Orange exposure; although properly 
notified of the denial, the Veteran failed to perfect an 
appeal.

2.  Evidence associated with the claims file since the RO's 
March 1994 denial, when considered by itself or in connection 
with evidence previously assembled, does not relate to an 
unestablished fact necessary to substantiate the service 
connection claim for a skin disability associated with 
herbicide exposure, nor does it raise a reasonable 
possibility of substantiating the service connection claim 
for a skin disability associated with herbicide exposure.


CONCLUSIONS OF LAW

1.  The March 1994 RO rating decision that denied the 
Veteran's service connection claim for a skin condition 
secondary to Agent Orange exposure is final.  38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  As evidence received since the RO's March 1994 denial is 
not new and material, the criteria for reopening the 
Veteran's service connection claim for a skin disability 
associated with herbicide exposure are not met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in a letter from the 
RO dated in November 2003.  This letter notified the Veteran 
of VA's responsibilities in obtaining information to assist 
the Veteran in completing his claim, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  Thereafter, the claim was reviewed 
and a supplemental statement of the case was issued in April 
2008.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Because the Board's 
decision herein denies the Veteran's petition to reopen his 
claim for service connection for a skin disability associated 
with herbicide exposure, no disability rating or effective 
date is being, or will be, assigned; accordingly, there is no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the November 2003 VCAA notice letter shows the RO 
notified the Veteran that he would need to submit new and 
material evidence as he had been previously denied a service 
connection claim for a skin condition secondary to Agent 
Orange, and this letter specifically defined new and material 
evidence.  While the November 2003 letter did not discuss the 
specific reason for the prior final denial, the RO informed 
the Veteran that his new submissions had to show that the 
condition was incurred in or aggravated by his active 
military service, the principal rationale for the agency's 
prior final denial.  The Board finds that the Veteran had 
general notice of what was found insufficient in the previous 
denial and that VA has substantially complied with its duties 
under Kent.

The Board notes that during the hearing the Veteran's 
representative requested a VA dermatological examination to 
reopen the Veteran's claim, but a new VA examination or 
medical opinion in connection with this appeal cannot be 
provided until the claim is successfully reopened.  See 
38 C.F.R. § 3.159(c)(4)(iii) (2009).  

The notice requirements pertinent to the issue on appeal have 
been met substantially and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  The Board finds that the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA laws 
and regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

New and Material Evidence - Laws and Regulations

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2009).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Furthermore, for purposes of the new and material 
analysis, the credibility of the evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii); see 
also VAOPGCPREC 7-93.  

If a Veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. 
Reg. 32,345-32,407 (June 12, 2007).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  Because reopening is jurisdictional, the 
Board has a jurisdictional responsibility to consider whether 
it is proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001), and Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  



Factual Background and Analysis

In a March 1994 rating decision, the RO denied the Veteran's 
claim for service connection for a skin condition secondary 
to Agent Orange exposure.  The RO noted that service medical 
records were negative for complaint of or treatment for a 
chronic skin condition.  The RO also explained that under the 
law the available, medical and scientific evidence did not 
support an association between lichen simplex chronicus, 
nummular eczema, dorsal feet and lichen simplex chronicus, 
perinatal area, and herbicide exposure.  Subsequently, in a 
letter dated April 6, 1994, the RO informed the Veteran of 
the decision and of his appeal rights, but he did not appeal 
this decision.  

The evidence of record at the time of this decision included 
service treatment records showing multiple treatments for 
skin problems between 1960 and 1964 and an Army reenlistment 
examination in February 1975 indicating no skin 
abnormalities.  Service personnel files indicated that the 
Veteran served in the Republic of Vietnam from July 1965 to 
January 1966 with his principal duty given as a petroleum 
storage specialist.  

Additional evidence of record included VA treatment records 
dated from July 1974 to September 1984, which included 
treatment for rashes and lesions in 1984 along with a 
diagnosis of contact dermatitis and lichen simplex chronicus.

Evidence also included a January 1993 VA examination in which 
the Veteran complained of intermittent rashes on both feet 
for the previous 20 years and of a perianal itch for the past 
10 years.  Impression was lichen simplex chronicus/nummular 
eczema, dorsal feet and lichen simplex chronicus, perianal 
area.

Evidence found in the claims file before the March 1994 
decision also included a PTSD questionnaire, VA examinations 
of other disorders, and a private psychological treatment 
note of August 1975.

Although notified of the March 1994 denial, the appellant did 
not file an appeal.  As such, the March 1994 rating decision 
is final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In October 2003, the Veteran filed to reopen his service 
connection claim for a skin disability associated with 
herbicide exposure.  

Evidence added to the claims file since the March 1994 denial 
includes VA treatment records dated from May 1998 to December 
2008, including a December 2005 record which reflected 
treatment of a rash and itching on the Veteran's fingers.  A 
May 2006 record revealed that the Veteran had a rash and 
scaly skin on his left hand.  December 2006 VA records 
indicated that the Veteran reported a resolution of his skin 
lesions.

Also added to the claims file were the transcripts of the 
Veteran's March 2007 DRO hearing and his July 2009 Board 
hearing.  During the latter both the Veteran and his wife 
testified that they could not recall a doctor ever telling 
them that the Veteran's skin condition was related to Agent 
Orange or to his service in Vietnam (see transcript at pp. 
22-23, 28-29).

Additional evidence added to the record included private 
medical records related to treatment of other complaints or 
disorders, several VA examinations of disorders other than 
the Veteran's skin complaint, copies of his service medical 
records, three notices or decisions from the Social Security 
Administration (SSA), and written submissions from the 
Veteran, his spouse and his representative.

The evidence received since 1994 is "new" in the sense that 
it was not previously of record.  But none of this evidence 
submitted since March 1994 is "material" for purposes of 
reopening the Veteran's claim for service connection for a 
skin disability associated with herbicide exposure.  When the 
Veteran filed his original claim in October 1992 his 
application was based on the belief that he had some type of 
skin disorder that was related to his service and possibly to 
his exposure to Agent Orange.  After the January 1993 VA 
examiner diagnosed lichen simplex chronicus/nummular eczema, 
dorsal feet and lichen simplex chronicus, perianal area, the 
RO denied service connection for the reasons noted above.  
The Board notes that the only new evidence the Veteran has 
submitted to VA since his original claim for skin disorder 
was denied in 1994 relates to a few complaints and treatments 
of skin rashes or legions.  This new evidence is not material 
to why his claim for a skin condition was disallowed in 1994.  
None of these records tends to show that a skin disorder 
occurred in military service or was aggravated or caused by 
service, including in Vietnam, or that his particular skin 
disorder is associated with herbicide exposure.  

Therefore, based upon a comprehensive review of the record, 
the Board finds that the evidence added to the claims file 
since the March 1994 decision is either cumulative or 
redundant of the evidence of record or does not raise a 
reasonable possibility of substantiating the claim.  In 
addition, new evidence added to the record clearly does not 
include any competent medical findings that the Veteran's 
skin disorder arose from an injury or disease while in 
service which was the basis for the prior determination.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a skin disability associated with herbicide 
exposure has not been received.  As such, the requirements 
for reopening the claim are not met, and the March 1994 
denial of the Veteran's claim for service connection for a 
skin condition secondary to Agent Orange exposure remains 
final.  As the Veteran has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  


ORDER

As new and material evidence has not been received, the 
request to reopen a service connection claim for a skin 
disability associated with herbicide exposure is denied.


REMAND

Unfortunately, a remand is required to adjudicate whether new 
and material evidence has been received to reopen the 
Veteran's claim for service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), manic depression (bipolar disorder), chronic 
paranoid schizophrenia, or schizoaffective disorder.  

During the Veteran's July 2009 Board hearing, he volunteered 
that he was receiving disability benefits from SSA (see 
transcript at p. 30).  While participants at the hearing 
assumed that these benefits were for some other disability, 
the Board's review of the claims file revealed that in May 
2001 the Veteran was awarded SSA disability benefits for a 
bipolar disorder (and possibly for other mental disorders).  
SSA established March 10, 1992, as the date of the Veteran's 
disability.  While a copy of the SSA decision is associated 
with the claims file, the decision contains a list of 
exhibits - which refer to various medical records - but it 
appears that such exhibits were not included with the 
decision.  These records do not appear elsewhere in the file, 
and there is no indication in the claims file that the RO 
ever attempted to obtain a copy of these exhibits or 
otherwise attempt to obtain Veteran's SSA medical records and 
any subsequent decisions or medical records.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 
(1992).  Thus, the Board finds that the RO/AMC should obtain 
and associate with the claims file a copy of SSA's 
determination on the Veteran's claim, as well as copies of 
all medical records underlying that determination, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
with respect to requesting records from Federal facilities.

Additionally, the Veteran should be provided with an updated 
statement regarding VA's duties to notify and assist that 
complies with the directives on reopening claims in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran 
with appropriate notice pursuant to the 
VCAA and under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes the 
requirements as outlined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.  The RO/AMC shall attempt to obtain 
additional documents concerning the 
Veteran's Social Security Administration 
(SSA) disability benefits; specifically 
copies of all of the medical records 
concerning the Veteran's claim on appeal, 
including the actual medical records 
identified in the list of exhibits 
contained in the May 2001 SSA decision.

3.  The RO/AMC will then readjudicate 
whether new and material evidence has been 
received to reopen the Veteran's claim for 
service connection for an acquired 
psychiatric disorder, to include 
posttraumatic stress disorder (PTSD), 
manic depression (bipolar disorder), 
chronic paranoid schizophrenia, or 
schizoaffective disorder.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.  Thereafter, the case should be 
returned to the Board for the purpose of 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


